White, J.
The indictment in this case was found under the law relative to threats to take the life of, or to inflict serious bodily injury upon, any human being. Pase. Dig., Arts. 6585, 6586. These two Articles are to be taken together in arriving at a correct definition of the offense. •“The statute in this case presents two distinct facts, which, ■concurring, constitute the offense, one of which is the act of threatening to take life, and the other is the then existing serious intention entertained to execute it.” McFain v. The State, 41 Texas, 385. Failing to allege affirmatively these two constituent elements of the crime, an indictment would be fatally defective in not stating an offense known ¡to the law.
The indictment in this case, though not following the lan:guage of the statute, charges the offense substantially, and with sufficient certainty, in charging that ‘ ‘ one Henry Buie ■did willfully, unlawfully, intentionally, and feloniously seriously threaten to kill and murder one Leon Stevens, which said threat was then and there seriously made,” and is consequently a good indictment. For to threaten “to kill .and murder,” or to threaten “to kill” or “murder,” is tantamount to threatening, and is, in fact, the same thing ■as threatening, to take life, and when it is added, as in this case, that the threat was “ seriously made,” the offense is completely charged.
The recognizance, however, is fatally defective in not *61stating the offense charged in the indictment, either in heseverba or substantially, and, in fact, by failing to state any offense known to the law.
One of the. requisites to a recognizance, entered into-before indictment, is “ that it appear by the recognizance that the defendant is accused of an offense against the laws-of this state.” Pase. Dig., Art. 2731.
Article 2733 made the rules respecting recognizances and' bail bonds, as set out in that chapter, applicable to all such-undertakings, when entered into in the course of a criminal action, whether before or after indictment; and our supreme court held that this latter Article controls appeals to the supreme court, taken under provisions of Article 3186. State v. Stout, 28 Texas, 327; Horton v. The State, 30 Texas, 191; Payne v. The State, 30 Texas, 397 ; Bennett v. The State, 30 Texas, 446; Hicklin v. The State, 31 Texas, 492.
By act of 27th April, 1871, a special form is laid down; for recognizances on appeal after conviction. 2 Pase. Dig., Art. 6599. And in the 2d section of this act it is provided' “ that the supreme court shall not entertain jurisdiction of any case requiring a recognizance that does not substantially comply with the above form.” Art. 6600. That form provides for the insertion, in the recognizance, of the offense of" which the cognizor is charged. See Coney v. The State, decided at this term.
Now, in the case we are considering, the recognizance-folio ws the form prescribed in Article 6599, above cited, but states the offense with which the cognizor is charged to-be “threats to kill and murder.” This, it will be seen, does not set out the offense as charged in the indictment,, either literally or substantially. “Threat to kill and murder ” is no offense known to our law. 4
For want of a sufficient recognizance the appeal in this-case is dismissed.

Dismissed.